Jackson, Judge.
This seems to have been a branch of the preceding case, which was against the husband. Mrs. Yisage claimed possession of the land after her husband’s term expired. She seems to have been in with him as his wife, but it is insisted that she should have been served with rule to show cause. The presiding judge certifies that if he had delayed the case, the receiver of the court could not have rented the land for want of time ; her counsel, too, were present in court and heard in argument. So he passed an order that she be dispossessed unless in ten days she showed to the court some reason in law or equity why she should not be dispossessed.
The order seems to us proper and right. The two cases were argued together, and are in reality but one.
Judgment affirmed.